931 F.2d 888Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Eddy Lee HARRISON, Defendant-Appellant.
No. 90-6434.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 29, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CR-89-118)
Eddy Lee Harrison, appellant pro se.
Hunter P. Smith, Jr., Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Eddy Lee Harrison appeals from the district court's order denying his motion to reconsider the denial of transcripts of his guilty plea and sentencing hearings.1   Our review of the record and the district court's opinion discloses that this appeal is without merit;  Harrison has sufficient information to prepare and file a 28 U.S.C. Sec. 2255 motion without a transcript.  Whether the transcripts would be necessary to resolve the merits of such a motion is a separate question, one we do not address here.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  United States v. Harrison, CR-89-118 (S.D.W.Va. Oct. 17, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Harrison did not appeal his conviction of conspiracy to violate 21 U.S.C. Sec. 841(a)(1)